Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 1 of 64




                    Exhibit A
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 2 of 64




      Record Description           Bates Number     Disposition           Description of Applicable Exemptions

          Production 1
Information Issue Paper (Oct. 6,   USCBP000001- Released with     Reprocessed with fewer redactions: 000003
2016)                              04           redactions
                                                                  (b)(5) – Exemption (b)(5) has been applied to portions
                                                                  of this intra-agency memorandum that are subject to the
                                                                  deliberative process privilege because the information is
                                                                  predecisional and deliberative and withholding the
                                                                  information is necessary to protect the agency’s
                                                                  decision-making processes. Information redacted under
                                                                  exemption (b)(5) includes:
                                                                       Descriptions of analyses being conducted by
                                                                           CBP personnel to evaluate the feasibility and
                                                                           effectiveness of using social media information
                                                                           in CBP’s law enforcement and border security
                                                                           mission in order to inform future policy
                                                                           decisions by CBP decision makers.
                                                                       Descriptions of the content and status of a draft,
                                                                           pre-decisional report on the use of social media
                                                                           in CBP operations being prepared to inform
                                                                           future policy decisions by CBP decision makers.
                                                                       Descriptions of the subject of ongoing policy
                                                                           deliberations and recommendations for future
                                                                           activities relating to the operational use of social
                                                                           media.

                                                                  (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                  been applied to information contained in the record,
                                                                  which was compiled for law enforcement purposes
                                                                  relating to the operational use of social media, that


                                                          1
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 3 of 64




                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names of non-SES DHS employees.

                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media
                                                                   Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.
                                                                   Descriptions of the law enforcement techniques
                                                                      and types of analysis that CBP does or does not
                                                                      utilize when using publicly available social
                                                                      media information.
                                                                   Descriptions of vulnerabilities and limitations in
                                                                      CBP’s operational use of social media.
CBP Use of Social Media Paper   USCBP000005- Released with    (b)(7)(E) - Exemption (b)(7)(E) has been applied to
(May 25, 2016)                  07           redactions       information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,

                                                      2
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 4 of 64




                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media
                                                                   Descriptions of specific law enforcement
                                                                      techniques and types of analysis that CBP does
                                                                      or does not utilize when using publicly available
                                                                      social media information.
                                                                   Information that could reveal details about a
                                                                      specific law enforcement investigation,
                                                                      including information that could identify the
                                                                      subject of a law enforcement investigation and
                                                                      the specific techniques used to uncover
                                                                      potentially illicit activity in an ongoing
                                                                      investigation.
                                                                   Descriptions of vulnerabilities and limitations in
                                                                      CBP’s operational use of social media.

CBP Use of Social Media Paper   USCBP000008- Released with    (b)(5) – Exemption (b)(5) has been applied to portions
(Sept. 26, 2016)                12           redactions       of this intra-agency memorandum that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:

                                                      3
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 5 of 64




                                              Descriptions of analyses being conducted by
                                               CBP personnel to evaluate the feasibility and
                                               effectiveness of using social media information
                                               in CBP’s law enforcement and border security
                                               mission in order to inform future policy
                                               decisions by CBP decision makers.
                                              Descriptions of recommended future uses and
                                               techniques for social media information being
                                               evaluated and considered by CBP personnel
                                               pending a decision on the feasibility and
                                               effectiveness of incorporating such uses and
                                               techniques into CBP operations.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Descriptions of specific law enforcement
                                                techniques and types of analysis that CBP does


                                4
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 6 of 64




                                                                     or does not utilize when using publicly available
                                                                     social media information.
Social Media Briefing Paper     USCBP000013- Released with     Reprocessed with fewer redactions: 00014
                                15           redactions
                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency memorandum that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Description of recommended future uses and
                                                                        techniques for social media information being
                                                                        evaluated and considered by CBP personnel
                                                                        pending a decision on the feasibility and
                                                                        effectiveness of incorporating such uses and
                                                                        techniques into CBP operations.
                                                                    Information prepared by CBP personnel to
                                                                        inform CBP decision makers of the status and
                                                                        scope of internal CBP deliberations regarding a
                                                                        proposal to modify certain forms and
                                                                        applications used to obtain immigration and
                                                                        travel benefits.
                                                                    Descriptions of the status and scope of inter-
                                                                        agency consultations and deliberations regarding
                                                                        proposed modifications to certain forms and
                                                                        applications used to obtain immigration and
                                                                        travel benefits.
                                                                    Description of the status and contents of a
                                                                        predecisional draft report regarding privacy
                                                                        requirements and the non-final


                                                       5
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 7 of 64




                                                                       recommendations and assessments of the
                                                                       report’s authors.
                                                                      Recommended responses to hypothetical
                                                                       questions contained in briefing materials
                                                                       developed by CBP staff to suggest responses for
                                                                       agency decision makers if asked in future
                                                                       inquiries about CBP’s operational use of social
                                                                       media.


                                                                (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                information in records compiled for law enforcement
                                                                purposes, explaining law enforcement techniques and
                                                                procedures, including information that, either standing
                                                                alone or combined with other available information,
                                                                would disclose techniques, procedures, or guidelines for
                                                                law enforcement investigations and risk circumvention
                                                                of the law by revealing non-public law enforcement
                                                                techniques and information. Redacted information
                                                                includes:
                                                                     Descriptions of specific law enforcement
                                                                        techniques and types of analysis that CBP does
                                                                        or does not utilize when using publicly available
                                                                        social media information in law enforcement
                                                                        operations.
                                                                     Information regarding vulnerabilities and
                                                                        limitations in CBP’s operational use of social
                                                                        media.
                                                                     Descriptions of the scope and investigatory
                                                                        focus of CBP’s operational use of social media.
Information Issue Paper (June 2,   USCBP000016- Released with   Reprocessed with fewer redactions: 000017
2016)                              17           redactions


                                                         6
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 8 of 64




                                        (b)(5) – Exemption (b)(5) has been applied to portions
                                        of this intra-agency memorandum that are subject to the
                                        deliberative process privilege because the information is
                                        predecisional and deliberative and withholding the
                                        information is necessary to protect the agency’s
                                        decision-making processes. Information redacted under
                                        exemption (b)(5) includes:
                                             Description of proposed future uses and
                                                 techniques for social media information being
                                                 evaluated and considered by CBP personnel
                                                 pending a decision on the feasibility and
                                                 effectiveness of incorporating such uses and
                                                 techniques into CBP operations.
                                             Description of the scope and subject matter of
                                                 assessment being conducted by CBP to inform
                                                 agency deliberations and develop
                                                 recommendations for CBP policy makers
                                                 regarding the future use of social media in
                                                 CBP’s border security mission.
                                             Description of the status and contents of a draft
                                                 report regarding proposed areas of investigative
                                                 focus and future developments, prepared to
                                                 inform agency deliberations and make
                                                 recommendations to CBP decision makers
                                                 regarding the operational use of social media
                                                 within CBP.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for

                                7
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 9 of 64




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information in law enforcement
                                                                         operations.

Information Issue Paper (Aug. 30,   USCBP000018- Released with   Reprocessed with fewer redactions: 000019
2016)                               19           redactions
                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency memorandum that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being
                                                                          evaluated and considered by CBP personnel
                                                                          pending a decision on the feasibility and
                                                                          effectiveness of incorporating such uses and
                                                                          techniques into CBP operations.


                                                          8
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 10 of 64




                                              Description of recommended future uses and
                                               techniques for social media information being
                                               evaluated and considered by CBP personnel
                                               pending a decision on the feasibility and
                                               effectiveness of incorporating such uses and
                                               techniques into CBP operations.
                                              Descriptions of the content and status of a draft,
                                               pre-decisional report on the use of social media
                                               in CBP operations being prepared to inform
                                               future policy decisions by CBP decision makers.
                                              Description of the scope and subject matter of
                                               assessment being conducted by CBP to inform
                                               agency deliberations and develop
                                               recommendations for CBP policy makers
                                               regarding the future use of social media in
                                               CBP’s border security mission.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for

                                9
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 11 of 64




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information in law enforcement
                                                                         operations.
Information Issue Paper (Apr. 20,   USCBP000020- Released with   Reprocessed with fewer redactions: 0000020, 000022
2017)                               22           redactions
                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency memorandum that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being
                                                                          evaluated and considered by CBP personnel
                                                                          pending a decision on the feasibility and
                                                                          effectiveness of incorporating such uses and
                                                                          techniques into CBP operations.
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being

                                                          10
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 12 of 64




                                               evaluated and considered by CBP personnel
                                               pending a decision on the feasibility and
                                               effectiveness of incorporating such uses and
                                               techniques into CBP operations.
                                              Descriptions of the content and status of a draft,
                                               pre-decisional report on the use of social media
                                               in CBP operations being prepared to inform
                                               future policy decisions by CBP decision makers.
                                              Description of the scope and subject matter of
                                               assessment being conducted by CBP to inform
                                               agency deliberations and develop
                                               recommendations for CBP policy makers
                                               regarding the future use of social media in
                                               CBP’s border security mission

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement


                                11
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 13 of 64




                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
                                                                   Descriptions of specific law enforcement
                                                                     techniques and types of analysis that CBP does
                                                                     or does not utilize when using publicly available
                                                                     social media information.
                                                                   Names and descriptions of specialized law
                                                                     enforcement units, organizational subunits, and
                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue
                                                                   Descriptions of vulnerabilities and limitations in
                                                                     CBP’s operational use of social media.

Privacy Threshold Analysis:     USCBP000023- Released with     Reprocessed with fewer redactions: 000024, 000025,
Electronic Visa Update System   39           redactions       000033, 00037; Header Information (Phone Numbers
(EVUS)                                                        and Email Addresses for DHS Privacy Office)

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Description of privacy risk mitigation strategies
                                                                       and assessments being proposed by CBP to DHS
                                                                       Privacy in connection with potential changes to
                                                                       the use of social media in CBP’s law
                                                                       enforcement and border security mission.


                                                      12
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 14 of 64




                                              Descriptions of the status and scope of inter-
                                               agency consultations and deliberations regarding
                                               proposed record retention plan.
                                              Recommendations from the CBP Privacy Office
                                               to the DHS Privacy Office prior to the final
                                               decision of whether to approve a proposed CBP
                                               activity relating to social media, and descriptions
                                               of the proposed activity that is pending approval.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Information regarding the factors considered and
                                                criteria utilized when determining whether to
                                                use social media information in conducting
                                                CBP’s law enforcement and border security

                                13
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 15 of 64




                                                                         mission, including the vetting of international
                                                                         travelers or applicants for immigration benefits.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the law enforcement processes
                                                                         utilized and information consulted when vetting
                                                                         international travelers or applicants for
                                                                         immigration benefits.
DHS Operational Use of Social        USCBP000040- Released with   Reprocessed with fewer redactions: 000041, 000043,
Media, Office of Internal Affairs:   47           redactions      000047
Use of Social Media for Criminal
Investigations                                                    (b)(5) – Exemption (b)(5) has been applied to portions
                                                                  of this intra-agency document that are subject to the
                                                                  deliberative process privilege because the information is
                                                                  predecisional and deliberative and withholding the
                                                                  information is necessary to protect the agency’s
                                                                  decision-making processes. Information redacted under
                                                                  exemption (b)(5) includes a description of the content
                                                                  and status of a draft, pre-decisional report on the use of
                                                                  social media in CBP operations prepared to inform
                                                                  future policy decisions by CBP leadership regarding the
                                                                  use of social media by CBP.

                                                                  (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                  been applied to information contained in the record,
                                                                  which was compiled for law enforcement purposes
                                                                  relating to the operational use of social media, that
                                                                  would disclose the personal information of a particular
                                                                  individual and disclosure would constitute a clearly

                                                           14
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 16 of 64




                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.

                                                                 (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                 information in records compiled for law enforcement
                                                                 purposes, explaining law enforcement techniques and
                                                                 procedures, including information that, either standing
                                                                 alone or combined with other available information,
                                                                 would disclose techniques, procedures, or guidelines for
                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Information relating to unique types of evidence
                                                                         obtained using the law enforcement techniques
                                                                         at issue.
Privacy Threshold Analysis: Pilot   USCBP000048- Released with    Reprocessed with fewer redactions: 000050, 000052,
Evaluation                          57           redactions      000053, 00056; Header Information (Phone Numbers
                                                                 and Email Addresses for DHS Privacy Office)

                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency document that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:

                                                          15
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 17 of 64




                                              Description of the scope and subject matter of
                                               assessment being conducted by CBP to inform
                                               agency deliberations and develop
                                               recommendations for CBP policy makers
                                               regarding the future use of social media in
                                               CBP’s border security mission.
                                              Recommendations from the CBP Privacy Office
                                               to the DHS Privacy Office prior to the final
                                               decision of whether to approve a proposed CBP
                                               activity relating to social media, and descriptions
                                               of the proposed activity that is pending approval.
                                              Description of the content and status of a draft,
                                               pre-decisional assessment on the use of social
                                               media in CBP operations.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement

                                16
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 18 of 64




                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Description of specific technical tools with
                                                                     unique capabilities utilized by CBP to review
                                                                     and analyze social media information for law
                                                                     enforcement purposes.
                                                                   Names and descriptions of specialized law
                                                                     enforcement units, organizational subunits, and
                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue
                                                                   Descriptions of specific law enforcement
                                                                     techniques and types of analysis that CBP does
                                                                     or does not utilize when using publicly available
                                                                     social media information.
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
                                                                   Information relating to unique types of evidence
                                                                     obtained using the law enforcement techniques
                                                                     at issue.
          Production 2
Talking Points: October 2016    USCBP000058- Released with    N/A
Electronic System for Travel    60           without
Authorization Enhancements                   redactions
Privacy Threshold Analysis:     USCBP000061- Released with    Reprocessed with fewer redactions: 000062, 000068;
IntelCenter Social Media        70           redactions       Header Information (Phone Numbers and Email
Database Ingestion into ATS                                   Addresses for DHS Privacy Office)

                                                              (b)(4) - Exemption (b)(4) has been applied to
                                                              commercial information obtained from a CBP
                                                              contractor that is privileged or confidential, which the
                                                              originator of the information would not customarily


                                                      17
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 19 of 64




                                        make available to the public. Redactions applied to this
                                        information include:
                                             Sensitive information about software and
                                               database, including capabilities and limitations
                                               of the software, the business practices of the
                                               contractor, and descriptions of how CBP is able
                                               to use the software.
                                             Information that the database contains

                                        (b)(5) – Exemption (b)(5) has been applied to portions
                                        of this intra-agency document that are subject to the
                                        deliberative process privilege because the information is
                                        predecisional and deliberative and withholding the
                                        information is necessary to protect the agency’s
                                        decision-making processes. Information redacted under
                                        exemption (b)(5) includes:
                                             Descriptions of recommended future uses and
                                                 techniques for social media information being
                                                 evaluated and considered by CBP personnel
                                                 pending a decision on the feasibility and
                                                 effectiveness of incorporating such uses and
                                                 techniques into CBP operations.
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, and descriptions
                                                 of the proposed activity that is pending approval.
                                             Explanations of internal deliberations within
                                                 DHS, including recommendations from DHS
                                                 Privacy to CBP.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,

                                18
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 20 of 64




                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, operational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue
                                             Descriptions of specific types of information
                                                CBP intends to access, and how it intends to
                                                utilize such information in conducting particular
                                                law enforcement functions.
                                             Detailed descriptions of how CBP intends to
                                                record, report, and store law enforcement
                                                information gathered
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media


                                19
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 21 of 64




Privacy Threshold Analysis:       USCBP000071- Released with    Reprocessed with fewer redactions: 00072, 00078;
Office of Intelligence and the    80           redactions       Header Information (Phone Numbers and Email
Office of Professional                                          Addresses for DHS Privacy Office)
Responsibility
                                                                (b)(5) – Exemption (b)(5) has been applied to portions
                                                                of this intra-agency document that are subject to the
                                                                deliberative process privilege because the information is
                                                                predecisional and deliberative and withholding the
                                                                information is necessary to protect the agency’s
                                                                decision-making processes. Information redacted under
                                                                exemption (b)(5) includes:
                                                                     Recommendations from the CBP Privacy Office
                                                                         to the DHS Privacy Office prior to the final
                                                                         decision of whether to approve a proposed CBP
                                                                         activity relating to social media, and descriptions
                                                                         of the proposed activity that is pending approval.
                                                                     Explanations of internal deliberations within
                                                                         DHS, including recommendations from DHS
                                                                         Privacy to CBP.

                                                                (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                been applied to information contained in the record,
                                                                which was compiled for law enforcement purposes
                                                                relating to the operational use of social media, that
                                                                would disclose the personal information of a particular
                                                                individual and disclosure would constitute a clearly
                                                                unwarranted invasion of personal privacy, including
                                                                names, phone numbers, and email addresses of non-SES
                                                                DHS employees.

                                                                (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                information in records compiled for law enforcement
                                                                purposes, explaining law enforcement techniques and

                                                        20
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 22 of 64




                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media
                                                                   Information that could reveal details about a
                                                                      specific law enforcement investigation,
                                                                      including information that could identify the
                                                                      subject of such investigation and the specific
                                                                      techniques used to uncover potentially illicit
                                                                      activity in an ongoing investigation.
                                                                   Information regarding the factors considered and
                                                                      criteria utilized when information is reported to
                                                                      the Joint Intake Center
                                                                   Descriptions of criteria for utilizing particular
                                                                      law enforcement techniques, which could reveal
                                                                      the degree to which such techniques are
                                                                      available.
Privacy Threshold Analysis:     USCBP000081- Released with    Reprocessed with fewer redactions: 00082, 00086;
Youtube Access for CBP          87           redactions       Header Information (Phone Numbers and Email
                                                              Addresses for DHS Privacy Office)




                                                      21
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 23 of 64




                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Recommendations from the CBP Privacy Office
                                                                       to the DHS Privacy Office prior to the final
                                                                       decision of whether to approve a proposed CBP
                                                                       activity relating to social media, and descriptions
                                                                       of the proposed activity that is pending approval.
                                                                   Explanations of internal deliberations within
                                                                       DHS, including recommendations from DHS
                                                                       Privacy.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names, phone numbers, and email addresses of non-SES
                                                              DHS employees.
DHS Operational Use of Social    USCBP000088- Released with   Reprocessed without redactions: Header Information
Media: Office of Trade: Forced   96           redactions      (Phone Numbers and Email Addresses for DHS Privacy
Labor Division                                                Office)

                                                              (b)(5) - Exemption (b)(5) has been applied to
                                                              attorney/client privileged information. The attorney-
                                                              client privilege protects confidential communications
                                                              between an attorney and his client relating to a legal

                                                       22
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 24 of 64




                                                             matter for which the client has sought professional
                                                             advice. The exemption was applied to information
                                                             describing consultations with CBP Office of Chief
                                                             Counsel.

                                                             (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                             been applied to information contained in the record,
                                                             which was compiled for law enforcement purposes
                                                             relating to the operational use of social media, that
                                                             would disclose the personal information of a particular
                                                             individual and disclosure would constitute a clearly
                                                             unwarranted invasion of personal privacy, including
                                                             names and phone numbers of non-SES DHS employees.

                                                             (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                             information in records compiled for law enforcement
                                                             purposes, explaining law enforcement techniques and
                                                             procedures, including information that, either standing
                                                             alone or combined with other available information,
                                                             would disclose techniques, procedures, or guidelines for
                                                             law enforcement investigations and risk circumvention
                                                             of the law by revealing non-public law enforcement
                                                             techniques and information. Redacted information
                                                             includes:
                                                                  Descriptions of specific law enforcement
                                                                     techniques and the types of analysis that CBP
                                                                     does or does not utilize when using publicly
                                                                     available social media information.
                                                                  Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
DHS Operational Use of Social   USCBP000097- Released with   Reprocessed with fewer redactions: 00098; Header
Media: Office of Professional   105          redactions      Information (Phone Numbers and Email Addresses for
Responsibility: Use of Social                                DHS Privacy Office)

                                                      23
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 25 of 64




Media for Administrative
Investigations                                                (b)(5) - Exemption (b)(5) has been applied attorney-
                                                              client privileged information. The attorney-client
                                                              privilege protects confidential communications between
                                                              an attorney and his client relating to a legal matter for
                                                              which the client has sought professional advice. The
                                                              exemption was applied to information describing
                                                              consultations with CBP Office of Chief Counsel.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names and phone numbers of non-SES DHS employees.

                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.



                                                      24
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 26 of 64




                                                                      Detailed descriptions of how CBP intends to
                                                                       record, report, and store law enforcement
                                                                       information gathered
DHS Operational Use of Social       USCBP000106- Released with   Reprocessed with fewer redactions: 000107; Header
Media: Office of Professional       15           Redactions      Information (Phone Numbers and Email Addresses for
Responsibility: Use of Social                                    DHS Privacy Office)
Media for Criminal Investigations
                                                                 (b)(5) - Exemption (b)(5) has been attorney/client
                                                                 privileged information. The attorney-client privilege
                                                                 protects confidential communications between an
                                                                 attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The
                                                                 exemption was applied to information describing
                                                                 consultations with CBP Office of Chief Counsel.

                                                                 (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                 been applied to information contained in the record,
                                                                 which was compiled for law enforcement purposes
                                                                 relating to the operational use of social media, that
                                                                 would disclose the personal information of a particular
                                                                 individual and disclosure would constitute a clearly
                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.

                                                                 (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                 information in records compiled for law enforcement
                                                                 purposes, explaining law enforcement techniques and
                                                                 procedures, including information that, either standing
                                                                 alone or combined with other available information,
                                                                 would disclose techniques, procedures, or guidelines for
                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement


                                                          25
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 27 of 64




                                                             techniques and information. Redacted information
                                                             includes:
                                                                  Descriptions of specific law enforcement
                                                                    techniques and the types of analysis that CBP
                                                                    does or does not utilize when using publicly
                                                                    available social media information.
                                                                  Detailed descriptions of how CBP intends to
                                                                    record, report, and store law enforcement
                                                                    information gathered
                                                                 
DHS Operational Use of Social   USCBP000116- Released with   Reprocessed with fewer redactions: 000117, 000121,
Media: Office of Professional   24           redactions      000122, 000124; Header Information (Phone Numbers
Responsibility: Use of Social                                and Email Addresses for DHS Privacy Office)
Media for Background
Investigations and Periodic                                  Exemption (b)(5) has been applied to attorney-client
Reinvestigations                                             privileged information. The attorney-client privilege
                                                             protects confidential communications between an
                                                             attorney and his client relating to a legal matter for
                                                             which the client has sought professional advice. The
                                                             exemption was applied to information describing the
                                                             subject matter of consultations with the CBP Office of
                                                             Chief Counsel for the purpose of providing legal advice.

                                                             (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                             been applied to information contained in the record,
                                                             which was compiled for law enforcement purposes
                                                             relating to the operational use of social media, that
                                                             would disclose the personal information of a particular
                                                             individual and disclosure would constitute a clearly
                                                             unwarranted invasion of personal privacy, including
                                                             names and phone numbers of non-SES DHS employees.



                                                      26
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 28 of 64




                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media.
                                                                   Detailed descriptions of how CBP intends to
                                                                      record, report, and store law enforcement
                                                                      information gathered
                                                                  
         Production 3
CBP Directive, January 2, 2015   USCBP000125- Released with   Reprocessed with fewer redactions: 000136
                                 36           redactions
                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement



                                                       27
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 29 of 64




                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
                                                                   Descriptions of specific law enforcement
                                                                     techniques and the types of analysis that CBP
                                                                     does or does not utilize when using publicly
                                                                     available social media information. Descriptions
                                                                     of criteria for utilizing particular law
                                                                     enforcement techniques, which could reveal the
                                                                     degree to which certain such techniques are
                                                                     available.

Interim Standard Operating      USCBP000137- Released with    (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
Procedure                       41           redactions       been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names of non-SES DHS employees and signatures of
                                                              DHS employees.

                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:

                                                      28
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 30 of 64




                                                                   Information that would enable access to and/or
                                                                    manipulation of law enforcement processes,
                                                                    databases, and/or information, including email
                                                                    addresses and methods used internally by CBP
                                                                    personnel in the approval process for engaging
                                                                    in the operational use of social media.
                                                                  Descriptions of specific law enforcement
                                                                    techniques and the types of analysis that CBP
                                                                    does or does not utilize when using publicly
                                                                    available social media information.
                                                                  Description of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes.
Internal Memorandum, February   USBP000142-   Released with   Reprocessed with fewer redactions: 000142
15, 2018                        46            redactions


                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.


                                                      29
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 31 of 64




                                                                   Descriptions of the scope and investigatory
                                                                    focus of CBP’s operational use of social media.
                                                                   Descriptions of criteria for utilizing particular
                                                                    law enforcement techniques, which could reveal
                                                                    the degree to which such techniques are
                                                                    available. Information that would enable access
                                                                    to and/or manipulation of law enforcement
                                                                    processes, databases, and/or information,
                                                                    including email addresses, network addresses,
                                                                    URLs and methods used internally by CBP
                                                                    personnel in the approval process for engaging
                                                                    in the operational use of social media.

Email re DHS/CBP Privacy       USCBP000147- Released with    Reprocessed with fewer redactions: 000147,, 000148
Assessment, March 27, 2019     48           redactions
                                                             (b)(6) - Exemptions (b)(6) has been applied to
                                                             information contained in the record that identifies a
                                                             particular individual and disclosure would constitute a
                                                             clearly unwarranted invasion of personal privacy,
                                                             including names, phone numbers, and email addresses
                                                             of individuals appearing in records relating to the
                                                             operational use of social media.

                                                             (b)(7)(C) – Exemption (b)(7)(C) has been applied to
                                                             information contained in the record which was compiled
                                                             for law enforcement purposes, that identifies a particular
                                                             individual, and disclosure would constitute a clearly
                                                             unwarranted invasion of personal privacy, including
                                                             names, phone numbers, and email addresses of non-SES
                                                             DHS employees appearing in records compiled for law
                                                             enforcement purposes relating to the operational use of
                                                             social media.


                                                     30
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 32 of 64




Privacy Threshold Analysis:       USCBP000149- Released with    Reprocessed with fewer redactions: 000150, 000158
Office of Intelligence and the    60           redactions
Office of Professional                                          (b)(5) - Exemption (b)(5) has been applied to portions
Responsibility, July 2, 2018                                    of this intra-agency document that would be normally
                                                                privileged in the civil discovery context. Specifically,
                                                                exemption (b)(5) has been applied to the following:
                                                                     Attorney-client privileged information. The
                                                                         attorney-client privilege protects confidential
                                                                         communications between an attorney and his
                                                                         client relating to a legal matter for which the
                                                                         client has sought professional advice. The
                                                                         exemption was applied to information describing
                                                                         the subject matter and content of
                                                                         communications between the CBP Office of
                                                                         Chief Counsel and CBP personnel conducted for
                                                                         the purpose of providing legal advice.
                                                                     Deliberative process privileged information.
                                                                         The deliberative process privilege applies to
                                                                         information that is predecisional and deliberative
                                                                         and withholding the information is necessary to
                                                                         protect the agency’s decision-making processes.
                                                                         Redacted information includes descriptions of
                                                                         the status and scope of predecisonal
                                                                         deliberations regarding the development of
                                                                         training for conducting social media activities,
                                                                         and recommendations from the CBP Privacy
                                                                         Office to the DHS Privacy Office prior to the
                                                                         final decision of whether to approve a proposed
                                                                         CBP activity relating to social media, and
                                                                         descriptions of the proposed activity that is
                                                                         pending approval. Opinions and
                                                                         recommendations from DHS Privacy to CBP


                                                        31
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 33 of 64




                                               regarding future steps to evaluate and achieve
                                               compliance with privacy laws and policy.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of the specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which


                                32
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 34 of 64




                                                                        would reveal the investigatory focus of the law
                                                                        enforcement techniques or procedures at issue.
                                                                       Descriptions of specific types of information
                                                                        CBP intends to access, and how it intends to
                                                                        utilize such information in conducting particular
                                                                        law enforcement functions.


DHS Operational Use of Social       USCBP000161- Released with   Reprocessed with fewer redaction: 000163
Media: Office of Intelligence and   69           redactions
Investigative Liaison                                            (b)(5) – Exemption (b)(5) has been applied to attorney-
                                                                 client privileged information. The attorney-client
                                                                 privilege protects confidential communications between
                                                                 an attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The
                                                                 exemption was applied to information describing
                                                                 consultations with CBP Office of Chief Counsel.

                                                                 (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                 been applied to information contained in the record,
                                                                 which was compiled for law enforcement purposes
                                                                 relating to the operational use of social media, that
                                                                 would disclose the personal information of a particular
                                                                 individual and disclosure would constitute a clearly
                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.

                                                                 (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                 information in records compiled for law enforcement
                                                                 purposes, explaining law enforcement techniques and
                                                                 procedures, including information that, either standing
                                                                 alone or combined with other available information,
                                                                 would disclose techniques, procedures, or guidelines for

                                                          33
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 35 of 64




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue.
                                                                      Descriptions of specific types of information
                                                                         CBP intends to access, and how it intends to
                                                                         utilize such information in conducting particular
                                                                         law enforcement functions.


DHS Operational Use of Social       USCBP000170- Released with   Reprocessed with fewer redactions: 000171
Media: Office of Intelligence and   77           redactions      (b)(5) - Exemption (b)(5) has been applied to portions
Investigative Liaison                                            of this intra-agency document that would be normally
                                                                 privileged in the civil discovery context. Specifically,
                                                                 exemption (b)(5) has been applied to the attorney-client
                                                                 privileged information. The attorney-client privilege
                                                                 protects confidential communications between an
                                                                 attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The
                                                                 exemption was applied to information describing the
                                                                 subject matter and content of communications between


                                                          34
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 36 of 64




                                        the CBP Office of Chief Counsel and CBP personnel
                                        conducted for the purpose of providing legal advice.


                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names and phone numbers of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which


                                35
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 37 of 64




                                                                    would reveal the investigatory focus of the law
                                                                    enforcement techniques or procedures at issue.
                                                                   Description of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes.


DHS Operational Use of Social   USCBP000178- Released with      Reprocessed with fewer redactions: 000179,
Media: U.S. Border Patrol,      91           redactions         000190; Header Information (Email Phone Numbers
November 27, 2017                                               and Email Addresses of DHS Privacy Office)

                                                             (b)(5) - Exemption (b)(5) has been applied to
                                                             attorney/client privileged information. The attorney-
                                                             client privilege protects confidential communications
                                                             between an attorney and his client relating to a legal
                                                             matter for which the client has sought professional
                                                             advice. The exemption was applied to information
                                                             describing the subject matter and content of
                                                             communications between the CBP Office of Chief
                                                             Counsel and CBP personnel conducted for the purpose
                                                             of providing legal advice.

                                                             (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                             been applied to information contained in the record,
                                                             which was compiled for law enforcement purposes
                                                             relating to the operational use of social media, that
                                                             would disclose the personal information of a particular
                                                             individual and disclosure would constitute a clearly
                                                             unwarranted invasion of personal privacy, including
                                                             names, phone numbers, and email addresses of non-SES
                                                             DHS employees.


                                                      36
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 38 of 64




                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media. ]
                                                                   Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.
                                                                   Description of specific technical tools with
                                                                      unique capabilities utilized by CBP to review
                                                                      and analyze social media information for law
                                                                      enforcement purposes.


CBP Operational Use of Social   USCBP000192- Released with    Reprocessed with fewer redactions: 000196; Header
Media, Rules of Behavior        96           redactions       Information (Phone Numbers and Email Addresses of
                                                              DHS Privacy Office)

                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement

                                                      37
                   Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 39 of 64




                                                           purposes, explaining law enforcement techniques and
                                                           procedures, including information that, either standing
                                                           alone or combined with other available information,
                                                           would disclose techniques, procedures, or guidelines for
                                                           law enforcement investigations and risk circumvention
                                                           of the law by revealing non-public law enforcement
                                                           techniques and information. Redacted information
                                                           includes:
                                                                Descriptions of specific law enforcement
                                                                   techniques and the types of analysis that CBP
                                                                   does or does not utilize when using publicly
                                                                   available social media information.
                                                                Information regarding the investigatory focus of
                                                                   certain law enforcement activities regarding
                                                                   unauthorized access to government information
                                                                   and suspected techniques, tactics, and/or
                                                                   procedures of illicit actors that may access
                                                                   classified or otherwise protected information.
                                                                Information that would enable access to internal
                                                                   processes used by CBP to manage and secure
                                                                   information technology systems used in support
                                                                   of CBP’s law enforcement functions.
Production 4
Contract Number HSHQDC-12-   USCBP000197- Released with    Reprocessed with fewer redactions: 000198, 000199,
D-00013, Order Number        212          redactions       000206, 000207
70B04C18F00001093
                                                           (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                           records or information that are exempted from
                                                           disclosure by statute. Redactions applied to this
                                                           information include tax information withheld pursuant
                                                           to 26 U.S.C. § 6103, which prohibits the disclosure of
                                                           tax returns or return information.


                                                   38
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 40 of 64




                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include unit prices and ext. prices, where
                                        the disclosure of such information would reveal
                                        nonpublic commercial information furnished by the
                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:



                                39
                  Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 41 of 64




                                                                Descriptions of specific technical tools with
                                                                 unique capabilities utilized by CBP to review
                                                                 and analyze social media information for law
                                                                 enforcement purposes.
                                                                Names and descriptions of specialized law
                                                                 enforcement units, organizational subunits, and
                                                                 third party agencies, the disclosure of which
                                                                 would reveal the investigatory focus of the law
                                                                 enforcement techniques or procedures at issue.
                                                                Information, such as the quantity and period of
                                                                 performance, that would reveal the degree to
                                                                 which certain law enforcement tools or
                                                                 techniques are available to CBP law
                                                                 enforcement personnel.

Award                       USCBP000213- Released with    Reprocessed with fewer redactions: 000215, 000216,
Contract Number             34           redactions       000234
HSHQDC13D00027, Order
Number 70B04C18F00001257                                  (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                          records or information that are exempted from
                                                          disclosure by statute. Redactions applied to this
                                                          information include tax information withheld pursuant
                                                          to 26 U.S.C. § 6103, which prohibits the disclosure of
                                                          tax returns or return information.

                                                          (b)(4) - Exemption (b)(4) has been applied to
                                                          commercial information obtained from a CBP
                                                          contractor that is privileged or confidential, which the
                                                          originator of the information would not customarily
                                                          make available to the public. Redactions applied to this
                                                          information include unit prices and ext. prices, where
                                                          the disclosure of such information would reveal
                                                          nonpublic commercial information furnished by the

                                                  40
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 42 of 64




                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Descriptions of specific law enforcement
                                                techniques that CBP intends to utilize when
                                                using publicly available social media


                                41
                    Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 43 of 64




                                                                   information in the scope of its law enforcement
                                                                   activities.
                                                                  Descriptions of specific technical tools with
                                                                   unique capabilities utilized by CBP to review
                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                  Information, such as the quantity and period of
                                                                   performance, that would reveal the degree to
                                                                   which certain law enforcement tools or
                                                                   techniques are available to CBP law
                                                                   enforcement personnel.

Delivery Order                USCBP000235- Released with    Reprocessed with fewer redactions: 000235
70B04C18F00000377             41           redactions       (b)(4) - Exemption (b)(4) has been applied to
                                                            commercial information obtained from a CBP
                                                            contractor that is privileged or confidential, which the
                                                            originator of the information would not customarily
                                                            make available to the public. Redactions applied to this
                                                            information include unit prices and ext. prices, where
                                                            the disclosure of such information would reveal
                                                            nonpublic commercial information furnished by the
                                                            contractor or may be used to reverse engineer the
                                                            contractor’s proprietary technical approach under a
                                                            government contract.

                                                            (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                            been applied to information contained in the record,
                                                            which was compiled for law enforcement purposes
                                                            relating to the operational use of social media, that
                                                            would disclose the personal information of a particular
                                                            individual and disclosure would constitute a clearly
                                                            unwarranted invasion of personal privacy, including


                                                    42
                   Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 44 of 64




                                                           names, phone numbers, and email addresses of non-SES
                                                           DHS employees.

                                                           (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                           information in records compiled for law enforcement
                                                           purposes, explaining law enforcement techniques and
                                                           procedures, including information that, either standing
                                                           alone or combined with other available information,
                                                           would disclose techniques, procedures, or guidelines for
                                                           law enforcement investigations and risk circumvention
                                                           of the law by revealing non-public law enforcement
                                                           techniques and information. Redacted information
                                                           includes:
                                                                Names and descriptions of specialized law
                                                                   enforcement units, organizational subunits, and
                                                                   third party agencies, which would reveal the
                                                                   investigatory focus of the law enforcement
                                                                   techniques or procedures at issue.
                                                                Descriptions of specific technical tools with
                                                                   unique capabilities utilized by CBP to review
                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                Information, such as the delivery date, that
                                                                   would reveal the degree to which certain law
                                                                   enforcement tools or techniques are available to
                                                                   CBP law enforcement personnel.


Contract Number HSHQDC-13-   USCBP000242- Released with    Reprocessed with fewer redactions: 000243
D-00026, Order Number        49           redactions
HSBP1017J000831                                            (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                           records or information that are exempted from
                                                           disclosure by statute. Redactions applied to this

                                                   43
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 45 of 64




                                        information include tax information withheld pursuant
                                        to 26 U.S.C. § 6103, which prohibits the disclosure of
                                        tax returns or return information.

                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include unit prices and ext. prices, where
                                        the disclosure of such information would reveal
                                        nonpublic commercial information furnished by the
                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention

                                44
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 46 of 64




                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                    Names and descriptions of specialized law
                                                                       enforcement units, organizational subunits, and
                                                                       third party agencies, which would reveal the
                                                                       investigatory focus of the law enforcement
                                                                       techniques or procedures at issue.
                                                                    Descriptions of specific technical tools with
                                                                       unique capabilities utilized by CBP to review
                                                                       and analyze social media information for law
                                                                       enforcement purposes.
                                                                    Information, such as the quantity, delivery date,
                                                                       and period of performance, that would reveal the
                                                                       degree to which certain law enforcement tools or
                                                                       techniques are available to CBP law
                                                                       enforcement personnel.
Production 5
Contract Spreadsheet             USCBP000250   Released with   Reprocessed with fewer redactions: 000250
                                               redactions
                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                   
                                                                    Description of specific technical tools with
                                                                       unique capabilities utilized by CBP to review

                                                       45
                  Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 47 of 64




                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                Information that would reveal the identity of
                                                                   specialized law enforcement units,
                                                                   organizational subunits, and third party agencies,
                                                                   the disclosure of which would reveal the
                                                                   investigatory focus of the law enforcement
                                                                   techniques or procedures at issue.
                                                                Information, such as the quantity and period of
                                                                   performance, that would reveal the degree to
                                                                   which certain law enforcement tools or
                                                                   techniques are available to CBP law
                                                                   enforcement personnel.
Order Number HSBP1014P00537   USCBP000251- Released with   Reprocessed with fewer redactions: 000251, 000252,
                              71           redactions      000253, 000262, 000268
                                                           (b)(4) - Exemption (b)(4) has been applied to
                                                           commercial information obtained from a CBP
                                                           contractor that is privileged or confidential, which the
                                                           originator of the information would not customarily
                                                           make available to the public. Redactions applied to this
                                                           information include:
                                                                Unit prices and ext. prices, where the disclosure
                                                                   of such information would reveal nonpublic
                                                                   commercial information furnished by the
                                                                   contractor or may be used to reverse engineer
                                                                   the contractor’s proprietary technical approach
                                                                   under a government contract.



                                                           (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                           been applied to information contained in the record,
                                                           which was compiled for law enforcement purposes

                                                    46
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 48 of 64




                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Information, such as the delivery date, that
                                                would reveal the degree to which certain law
                                                enforcement tools or techniques are available to
                                                CBP law enforcement personnel.
                                             Descriptions of specific law enforcement
                                                techniques that CBP intends to utilize when
                                                using publicly available social media
                                                information.
                                             Descriptions of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and

                                47
                    Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 49 of 64




                                                                   third party agencies, the disclosure of which
                                                                   would reveal the investigatory focus of the law
                                                                   enforcement techniques or procedures at issue.

Statement of Work             USCBP000272- Released with    Reprocessed with fewer redactions: 000273
                              84           redactions
                                                            (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                            been applied to information contained in the record,
                                                            which was compiled for law enforcement purposes
                                                            relating to the operational use of social media, that
                                                            would disclose the personal information of a particular
                                                            individual and disclosure would constitute a clearly
                                                            unwarranted invasion of personal privacy, including
                                                            names, phone numbers, and email addresses of non-SES
                                                            DHS employees.

                                                            (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                            information in records compiled for law enforcement
                                                            purposes, explaining law enforcement techniques and
                                                            procedures, including information that, either standing
                                                            alone or combined with other available information,
                                                            would disclose techniques, procedures, or guidelines for
                                                            law enforcement investigations and risk circumvention
                                                            of the law by revealing non-public law enforcement
                                                            techniques and information. Redacted information
                                                            includes:
                                                                 Descriptions of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes.
                                                                 Information, such as the quantity, that would
                                                                    reveal the degree to which certain law


                                                    48
                       Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 50 of 64




                                                                      enforcement tools or techniques are available to
                                                                      CBP law enforcement personnel.
                                                                     Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.

Privacy Threshold Analysis:      USCBP000285- Released with    Reprocessed with fewer redactions: 000286, 000293
Office of Information            95           redactions
Technology/Cyber Security                                      (b)(4) - Exemption (b)(4) has been applied to
Directorate, October 10, 2018                                  commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include sensitive information about
                                                               software, including the type, capabilities and limitations
                                                               of the software, the business practices of the contractor,
                                                               and descriptions of how CBP is able to use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes internal deliberations within
                                                               DHS consisting of the CBP Privacy Office’s
                                                               recommendations to the DHS Privacy Office as to the
                                                               steps necessary to ensure compliance with DHS privacy
                                                               policies and applicable legal obligations, prior to a final
                                                               decision of whether to approve a proposed use of social
                                                               media.

                                                       49
                        Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 51 of 64




                                                                   (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                   been applied to information contained in the record,
                                                                   which was compiled for law enforcement purposes
                                                                   relating to the operational use of social media, that
                                                                   would disclose the personal information of a particular
                                                                   individual and disclosure would constitute a clearly
                                                                   unwarranted invasion of personal privacy, including
                                                                   names, phone numbers, and email addresses of non-SES
                                                                   DHS employees.

                                                                   (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                                   information in records compiled for law enforcement
                                                                   purposes, explaining law enforcement techniques and
                                                                   procedures, including information that, either standing
                                                                   alone or combined with other available information,
                                                                   would disclose techniques, procedures, or guidelines for
                                                                   law enforcement investigations and risk circumvention
                                                                   of the law by revealing non-public law enforcement
                                                                   techniques and information. Redacted information
                                                                   includes:
                                                                        Descriptions of specific law enforcement
                                                                           techniques and the types of analysis that CBP
                                                                           does or does not utilize when using publicly
                                                                           available social media information.
                                                                        Descriptions of specific technical tools with
                                                                           unique capabilities utilized by CBP to review
                                                                           and analyze social media information for law
                                                                           enforcement purposes.

Privacy Threshold Analysis:           USCBP000296- Released with   Reprocessed with fewer redactions: 000297
Office of Field Operations, July 8,   306          redactions
2016

                                                            50
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 52 of 64




                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include sensitive information about
                                        software, including the type, capabilities and limitations
                                        of the software, the business practices of the contractor,
                                        and descriptions of how CBP is able to use the software.

                                        (b)(5) – Exemption (b)(5) has been applied to portions
                                        of this intra-agency document that are subject to the
                                        deliberative process privilege because the information is
                                        predecisional and deliberative and withholding the
                                        information is necessary to protect the agency’s
                                        decision-making processes. Information redacted under
                                        exemption (b)(5) includes:
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, and descriptions
                                                 of the proposed activity that is pending approval.
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, including
                                                 descriptions of content and status of draft, pre-
                                                 decisional documents.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that

                                51
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 53 of 64




                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.



                                52
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 54 of 64




Privacy Threshold Analysis:     USCBP000307- Released with    Reprocessed with fewer redactions: 000308, 000314
Office of Field Operations,     15           redactions
August 19, 2016                                               (b)(4) - Exemption (b)(4) has been applied to
                                                              commercial information obtained from a CBP
                                                              contractor that is privileged or confidential, which the
                                                              originator of the information would not customarily
                                                              make available to the public. Redactions applied to this
                                                              information include: sensitive information about
                                                              software, including the type, capabilities and limitations
                                                              of the software, the business practices of the contractor,
                                                              and descriptions of how CBP is able to use the software.

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Recommendations from the CBP Privacy Office
                                                                       to the DHS Privacy Office prior to the final
                                                                       decision of whether to approve a proposed CBP
                                                                       activity relating to social media, and descriptions
                                                                       of the proposed activity that is pending approval.
                                                                   Explanations of internal deliberations within
                                                                       DHS, including recommendations from DHS
                                                                       Privacy to CBP.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular

                                                      53
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 55 of 64




                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.




                                54
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 56 of 64




Privacy Threshold Analysis:     USCBP000316- Released with    Reprocessed with fewer redactions: 000317, 000325
Office of Field Operations,     26           redactions
November 21, 2016                                             (b)(4) - Exemption (b)(4) has been applied to
                                                              commercial information obtained from a CBP
                                                              contractor that is privileged or confidential, which the
                                                              originator of the information would not customarily
                                                              make available to the public. Redactions applied to this
                                                              information include sensitive information about
                                                              software, including the type, capabilities and limitations
                                                              of the software, the business practices of the contractor,
                                                              and descriptions of how CBP is able to use the software.

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Descriptions of analyses being conducted by
                                                                       CBP personnel to evaluate the feasibility and
                                                                       effectiveness of a certain method of using social
                                                                       media information in CBP’s law enforcement
                                                                       and border security mission in order to inform
                                                                       future policy decisions by CBP decision makers.
                                                                   Recommendations from the CBP Privacy Office
                                                                       to the DHS Privacy Office prior to the final
                                                                       decision of whether to approve a proposed CBP
                                                                       activity relating to social media, and descriptions
                                                                       of the proposed activity that is pending approval.
                                                                   Explanations of internal deliberations within
                                                                       DHS, including recommendations from DHS
                                                                       Privacy to CBP.

                                                      55
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 57 of 64




                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.


                                56
                     Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 58 of 64




                                                                   Description of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes


Privacy Threshold Analysis:    USCBP000327- Released with    Reprocessed with fewer redactions: 000328, 000335
Homeland Security Advanced     36           redactions       (b)(4) - Exemption (b)(4) has been applied to
Research Project Agency,                                     commercial information obtained from a CBP
November 21, 2016                                            contractor that is privileged or confidential, which the
                                                             originator of the information would not customarily
                                                             make available to the public. Redactions applied to this
                                                             information include sensitive information about
                                                             software and database, including the type, capabilities
                                                             and limitations of the software, the business practices of
                                                             the contractor, and descriptions of how CBP is able to
                                                             use the software.

                                                             (b)(5) – Exemption (b)(5) has been applied to portions
                                                             of this intra-agency document that are subject to the
                                                             deliberative process privilege because the information is
                                                             predecisional and deliberative and withholding the
                                                             information is necessary to protect the agency’s
                                                             decision-making processes. Information redacted under
                                                             exemption (b)(5) includes:
                                                                  Recommendations from the CBP Privacy Office
                                                                      to the DHS Privacy Office prior to the final
                                                                      decision of whether to approve a proposed CBP
                                                                      activity relating to social media, and descriptions
                                                                      of the proposed activity that is pending approval.
                                                                  Explanations of internal deliberations within
                                                                      DHS, including recommendations from DHS
                                                                      Privacy to CBP.

                                                     57
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 59 of 64




                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes




                                58
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 60 of 64




Privacy Threshold Analysis:       USCBP000337- Released with   Reprocessed with fewer redactions: 000338, 000347
Office of Field Operations, May   48           redactions
9, 2017                                                        (b)(4) - Exemption (b)(4) has been applied to
                                                               commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include sensitive information about
                                                               software and database, including the type, capabilities
                                                               and limitations of the software, the business practices of
                                                               the contractor, and descriptions of how CBP is able to
                                                               use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.
                                                                    Explanations of internal deliberations within
                                                                        DHS, including recommendations from DHS
                                                                        Privacy to CBP.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that

                                                        59
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 61 of 64




                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes



                                60
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 62 of 64




Privacy Threshold Analysis:     USCBP000349- Released with           Reprocessed with fewer redactions: 000350,
Office of Field Operations,     58           redactions              000356
January 5, 2018

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Descriptions of existing or proposed processes
                                                                       for CBP personnel to utilize a certain method of
                                                                       using social media information in CBP’s law
                                                                       enforcement and border security mission in
                                                                       order to inform future policy decisions by CBP
                                                                       decision makers.
                                                                   Recommendations from the CBP Privacy Office
                                                                       to the DHS Privacy Office prior to the final
                                                                       decision of whether to approve a proposed CBP
                                                                       activity relating to social media, and descriptions
                                                                       of the proposed activity that is pending approval.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names, phone numbers, and email addresses of non-SES
                                                              DHS employees.


                                                      61
                      Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 63 of 64




                                                                   (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                                   information in records compiled for law enforcement
                                                                   purposes, explaining law enforcement techniques and
                                                                   procedures, including information that, either standing
                                                                   alone or combined with other available information,
                                                                   would disclose techniques, procedures, or guidelines for
                                                                   law enforcement investigations and risk circumvention
                                                                   of the law by revealing non-public law enforcement
                                                                   techniques and information. Redacted information
                                                                   includes:
                                                                        Descriptions of specific law enforcement
                                                                           techniques and the types of analysis that CBP
                                                                           does or does not utilize when using publicly
                                                                           available social media information.
                                                                        Descriptions of the scope and investigatory
                                                                           focus of CBP’s operational use of social media.
                                                                        Descriptions of criteria for utilizing particular
                                                                           law enforcement techniques, which could reveal
                                                                           the degree to which such techniques are
                                                                           available.
                                                                        Names and descriptions of specialized law
                                                                           enforcement units, organizational subunits, and
                                                                           third party agencies, the disclosure of which
                                                                           would reveal the investigatory focus of the law
                                                                           enforcement techniques or procedures at issue.
                                                                        Description of specific technical tools with
                                                                           unique capabilities utilized by CBP to review
                                                                           and analyze social media information for law
                                                                           enforcement purposes.

Withheld in Full
Email from Office of Chief      N/A (4 pages)   Withheld in Full   This email was withheld in full under exemption (b)(5).
Counsel

                                                        62
Case 3:19-cv-00290-EMC Document 127-1 Filed 05/21/21 Page 64 of 64




                                        Exemption (b)(5) has been applied to attorney/client
                                        privileged information. The attorney-client privilege
                                        protects confidential communications between an
                                        attorney and his client relating to a legal matter for
                                        which the client has sought professional advice. The
                                        exemption was applied to attorney-client
                                        communications.




                                63
